FILE COPY




                               Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 27, 2020

                                       No. 04-20-00108-CR

                                        Genene JONES,
                                           Appellant
                                              v.
                                      The STATE of Texas,
                                            Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR5730
                           Honorable Frank J. Castro, Judge Presiding


                                          ORDER
         On April 23, 2020, the clerk of this court notified Roxanne Pena that she is the court
reporter responsible for timely filing a portion of the reporter’s record in this appeal and that the
reporter’s record is late. The clerk explained that if the reporter’s record has not been filed
because (1) the appellant has failed to pay or make arrangements to pay the reporter’s fee and (2)
the appellant is not entitled to appeal without paying the fee, the court reporter must file a
notification of late record stating such fact within ten days. Otherwise, the court reporter must
file the reporter’s record within thirty days.

        The reporter’s record was not filed, nor did the court reporter file a notification of late
record. Accordingly, we ORDER court reporter Roxanne Pena to file the portion of the
reporter’s record for which she is responsible on or before September 28, 2020. If the reporter’s
record is not received by such date, an order may be issued directing Roxanne Pena to appear
and show cause why she should not be held in contempt for failing to file the record.


                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court